Citation Nr: 1038654	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
foot and/or left knee disabilities.

2.  Evaluation of left eye angle recession glaucoma, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1973 to June 1977 and 
June 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2008, the Board remanded the claims remaining in 
appellate status for additional development.  For the reasons 
below, an additional remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted by the Board in the July 2008 decision, the claims file 
contains the decision denying disability benefits from the Social 
Security Administration (SSA), but not the underlying records 
used in the SSA decision.  Upon current review of the claims file 
and the law regarding obtaining SSA records, the Board finds 
there is a duty to obtain these records prior to final 
adjudication of the claims on appeal.  See 38 C.F.R. § 3.159(c); 
see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO should contact SSA and obtain and 
associate with the claims file copies of the Veteran's records 
regarding SSA benefits, including any medical records in its 
possession.  As obtained records may be relevant to all claims on 
appeal, all issues must await completion of this development 
prior to final adjudication.

Regarding the increased rating claim for glaucoma, the Veteran 
underwent a June 2009 VA examination.  In comments, the examiner 
indicated a lack of knowledge that the disability had been 
service connected, and the question was solely the severity of 
the disability and not the etiology.  The examiner further 
recommended that the Veteran had "an evaluation for 'functional 
visual field loss' by a Neuro-ophthalmologist as well as a 
glaucoma evaluation by a Glaucoma Specialist."  No further 
examination was provided.

After review of the report, the Board finds it inadequate for 
rating purposes.  The examiner indicated further testing and 
examination should be completed but this was not done.  With 
knowledge of this examiner's recommendation, the AMC/RO should 
schedule the Veteran for an additional examination, to be 
completed by a different examiner if possible.  The examiner 
should fully evaluate the disability and all indicated testing 
and further examination found to be needed for an adequate 
assessment of the service-connected glaucoma disability 
completed. 

In addition, after current review of the evidence of file, the 
Board finds that an opinion should be obtained regarding whether 
the service connected disabilities cause unemployability.  After 
review of the obtained TDIU opinion, the AMC/RO should complete 
all other indicated development, to include considering whether 
the claim should be submitted to the Director, Compensation and 
Pension Service for extra-schedular consideration [if the 
schedular criteria outlined in 38 C.F.R. § 4.16a remain 
unsatisfied].

Lastly, all VA medical examination and treatment reports and any 
private medical records that have not been obtained, which 
pertain to the Veteran's claims remanded in this instant 
decision, must be obtained for inclusion in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  All VA medical examination and 
treatment reports and any private medical 
records that have not been obtained, which 
pertain to the Veteran's claims remanded in 
this instant decision, must be obtained for 
inclusion in the claims file.

2.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA used in 
making its decision(s).

3.  The Veteran should be scheduled for a 
VA eye examination for the purpose of 
determining the current severity of his 
service-connected left eye disability.  The 
examination should be completed by a 
different examiner than the examiner who 
completed the June 2009 VA examination, if 
possible.  The claims file should be sent 
to the examiner.

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should note all relevant left eye clinical 
findings.  Testing should include 
uncorrected and corrected central visual 
acuity for distance and near, with a 
recording of the refraction as well as 
measurement of the visual field.

With knowledge that the last examiner 
recommended evaluation for "functional 
visual field loss" by a Neuro-
ophthalmologist as well as a glaucoma 
evaluation by a Glaucoma Specialist, the 
examiner should fully evaluate the 
disability and all indicated testing and 
further examination found to be needed for 
an adequate assessment of the service-
connected glaucoma disability completed. 

4.  Schedule the Veteran for a VA 
examination for the purpose of determining 
the impact that his service-connected 
residuals of fracture of the left fifth 
metatarsal, left knee disability, glaucoma, 
tinnitus, and herpes simplex rash have on 
his ability to maintain substantially 
gainful employment.  The claims file must be 
made available prior to completion of the 
evaluation.  Following the history and 
clinical evaluation, and any tests that are 
deemed necessary, the examiner is requested 
to render an opinion on the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service-connected disabilities 
render him incapable of maintaining 
substantially (more than marginal) 
employment consistent with his 
education and employment  
backgrounds?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the claim of unemployability; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
examiner is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate and provide the 
reason that an opinion would be speculative.

5.  If the schedular criteria are not met, 
the AMC/RO should consider the Veteran's 
claim for TDIU under 38 C.F.R. § 4.16(b).  
Specifically, the AMC/RO should consider 
whether the claim should be submitted to 
the Director, Compensation and Pension 
Service for extra-schedular consideration.  

6.  Thereafter, the Veteran's claims 
remaining on appeal must be adjudicated.  
If any benefit sought on appeal remains 
denied or not granted to the Veteran's 
satisfaction, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain further evidentiary 
development.  No inference should be drawn as to the outcome of 
these matters by the actions herein requested.



The Veteran's appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


